442 F.2d 1337
Edwin C. BOUTTE et al., Plaintiffs-Appellants-Cross Appellees,v.CHEVRON OIL COMPANY, Defendant-Third-Party Plaintiff-Appellee-Cross Appellant,v.STATE MINERAL BOARD, Third-Party Defendant-Appellee.
No. 30674.
United States Court of Appeals, Fifth Circuit.
June 9, 1971.

Appeal from the United States District Court for the Eastern District of Louisiana; Lansing L. Mitchell, Judge.
Charles C. Jaubert, Lake Charles, La., Paul Tate, Mamou, La., for Boutte.
L. K. Benson, John C. Christian, Charles A. Snyder, Milling, Saal, Benson, Woodward & Hillyer, Lawrence K. Benson, New Orleans, La., for Chevron Oil Co.
Richard A. Latimer, J. L. Hymel, Baton Rouge, La., for State Mineral Board.
Before GEWIN, BELL and MORGAN, Circuit Judges.
PER CURIAM:


1
This matter had the careful attention of the district court as is reflected in the findings of fact and conclusions of law of that court. See Boutte v. Chevron Oil Company, E.D.La., 1970, 316 F.Supp. 524.


2
It is apparent from a study of the record and the briefs of the parties that the district court did not commit error in any particular as charged in the appeal or cross-appeal. The judgment appealed from will therefore be affirmed with costs to be cast on appellants to the extent of 75 per cent and on Chevron to the extent of 25 per cent.


3
Affirmed on the appeal and cross-appeal.